Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 10/11/2021, the amendment/reconsideration has been considered.  Claims 1-3, 5-6, 12-17, 19-20, 22-24, and 27-30 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a)
Issue: The applicant argues with respect to claim 1 that the amended limitations overcome the current rejection.
Examiner respectfully disagrees.  See Examiner’s explanation in rejection section below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-3, 5-6, 12-17, 19-20, 22-24, and 27-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10476922.  As to claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the independent claim 1 of the instant application are claimed in claim 9 of the patent, i.e., claim 9 of the patent is more specific.  Thus the invention of claim 9 of the patent is in effect a "species" of the "generic" invention of claim 1 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 2-3, 5-6, 12-17, 19-20, 22-24, and 27-30 are similarly rejected.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1-3, 6, 12-17, 20, 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 7334249) in view of Kandekar et al (US 2009/0288112).
As to claim 1, Byers discloses a computer-implemented method of dynamic content streaming, the computer implemented method comprising:
determining, based on analyzing respective client data of each of a plurality of client devices (claim 28, “a plurality of users…information for each of the plurality of users in the customer database…receiving a video stream…retrieving user information associated with a first user”), a respective profile corresponding to a current session on the respective client device (figure 6, “retrieve a first profile associated with a first user”; col. 2, paragraphs 2-3, “The video processor determines the product or replacement image to be inserted into the digital video stream.  The video processor makes this determination based at least in part upon a customer profile that the service node retrieves from a customer database…in turn transmits the modified video stream to a subscriber terminal coupled to the broadband network”; col. 3, paragraph 1, “A replacement image for a product…can be altered for each desired user based upon factors associated with the intended recipient of the video stream.  Such alterations can be based upon user preference that the user has entered, upon historical viewing preferences or buying patterns, upon demographic information associated with the user”), the respective profile including a respective color preference (see Byers, col. 9, lines 1-45, the replacement image can be considered a part of the profile, wherein having a color is implied.  It is to be noted that the claim language does not require a specific way for the preference to be expressed in the profile), 
the respective client data including at least one of demographic data (col. 3, paragraph 1, “A replacement image for a product…can be altered for each desired user based upon factors associated with the intended recipient of the video stream.  Such alterations can be based upon user preference that the user has entered, upon historical viewing preferences or buying patterns, upon demographic information associated with the user” wherein the demographic information is demographic data), interest data (see citation above, wherein the user entered preference is interest data), or habit data (see citation above, wherein viewing preferences or buying patterns are habit data); 
identifying, in a frame of a first video stream of a media content title, an object depicted within a scene in the media content title ((Byers, col. 9, lines 35-45, “a background billboard in a digital video image”), wherein the object is defined as being dynamically colorable during playback (Byers, col. 9, lines 35-45, the green-colored object is an object defined as being dynamically colorable during playback, because when the green is replaced by the image, the color of the at least one frame of the video stream is replaced with that of the image therefore “dynamically colorable”. It is to be noted that the claim language merely requires “dynamically colorable” without requiring specific change(s) in color);
determining, based on the respective profile for each client device, a respective custom video modification to apply to the first video stream (see citation above); 
during playback (figure 8), applying the respective custom video modification to the first video stream by operation of one or more computer processors in order to create, for each client device,  a distinct, modified video stream having a relatively greater measure of conformity to the respective profile than prior to modification (see citation above; see also, col. 4, lines 40-45), wherein applying the respective custom video modification includes changing, at a resolution level of the first video stream, pixel values of the object to match the respective color preference (see citation above regarding replacing the green color with an image.  See figure 8 for modifying at a resolution level the pixel values of the object to the respective color.  It is to be noted that the claim limitation merely requires a respective color for the object without requiring the color being the only color of the entire object); and

However, Bayer does not expressly disclose that the changing of color is in real time.  Kandekar discloses a concept of changing a color of an object in video in real time ([0102]); 
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bayer with Kandekar.  The suggestion/motivation of the combination would have been to improve appearance (Kandekar, [0102]).
As to claim 12, see similar rejection to claim 1.
As to claim 15, see similar rejection to claim 1.
As to claim 2, Bayer discloses the computer-implemented method of claim 1, further comprising: 
receiving additional client data from each client device; and updating the respective profile based on the received additional client data (see citation in rejection to claim 1, wherein the user enters the user preference which is used to determine a replacement image, implying that such user preference updates a user profile).
As to claim 13, see similar rejection to claim 2.
As to claim 16, see similar rejection to claim 2.
As to claim 3, Bayer discloses the computer-implemented method of claim 1, wherein determining the custom video modification to apply to the first video stream is further based on a predefined set of rules that define a plurality of video modifications that are permissible to be made to the first video stream (see citation in rejection to claim 1 above.  See also Byers, col. 4, lines 14-18).
	As to claim 14, see similar rejection to claim 3.
	As to claim 17, see similar rejection to claim 3.

	As to claim 20, see similar rejection to claim 6.
	As to claim 24, see similar rejection to claim 6.
As to claim 22, Byers discloses the computer-implemented method of claim 1, wherein the first video stream comprises a digital broadcast television stream (Byers, col. 3, paragraph 1, television show).
As to claim 27, see similar rejection to claim 22.
9.	Claims 5, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Byers-Kandekar, as applied to claim 1 above, and in view of Lamb et al (US 20130336628 A1).
As to claim 5, Bayer-Kandekar discloses the claimed invention substantially, but does not expressly disclose the respective custom video modification further includes a respective audio content and inserting respective audio content into an audio stream of the first video stream, based on the profile for the first client device.  Lamb discloses a modification including a respective audio content and inserting audio content into an audio stream of a video stream, based on the profile for a client device (Lamb, ([0069], “accessing a visual zoom preference and a visual cut preference of a user…inserting a frame of video into a visual component…inserting a portion of the audio signal into an audio component of the multimedia stream”).

	As to claim 19, see similar rejection to claim 5.
	As to claim 23, see similar rejection to claim 5.
10.	Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Byers-Kandekar, as applied to claim 1 above, and in view of Gupta (US 2013/0103766).
As to claim 28, Byers-Kandekar discloses the claimed invention substantially as discussed in claim 1, including wherein the demographic data includes at least one of a user age or a user location (See also col. 5, lines 30-45, “the information can include information about the demographics of the user. For example, the profile could include the income level of the user, information about the area in which the user lives, the age of the user, the family status of the user, the number of children he or she has”), and wherein the habit data includes viewing habits (see citation in rejection to claim 1 above, in particular, col. 3, paragraph 1, “Such alterations can be based upon user preference that the user has entered, upon historical viewing preferences or buying patterns, upon demographic information associated with the user” wherein historical viewing preferences are viewing habits); and also the interest data (see citation above, wherein the user-entered preferences indicates interest data), but does not expressly disclose that the user interest/preference data includes at least one of a favorite character, a favorite show, a favorite sports team, or a favorite artist.  Gupta discloses a concept for a user interest/preference to be at least one of a favorite character, a favorite show, a favorite sports team, or a favorite artist ([0077],” User's preferences 412 may include preferences and/or favorites of the user, such as, but not limited to, favorite websites, favorite color, favorite sports team, favorite celebrity, favorite store, favorite brand, group memberships, subscription information, or the like.”).

As to claim 29, Bayer-Kandekar-Gupta discloses the computer-implemented method of claim 28, wherein the respective color preference is determined based on at least two of the demographic data, the interest data, and the habit data (see citation in rejection to claim 1 and 28, the demographic data and the habit data).
	As to claim 30, Byers-Kandekar-Gupta discloses the claimed inventions substantially as discussed in claim 1, including the computer-implemented method of claim 28, wherein the respective color preference is determined based on the demographic data (see citation in rejection to claim 1), interest data (col. 3, wherein the preferred data indicates interest data, in view of Gupta for the interest data to be at least one of a favorite character, a favorite show, a favorite sports team, or a favorite artist, see citation and obviousness analysis in rejection to claim 28), and the habit data (see citation in rejection to claim 1).
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.